J-A01002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RUTH S. ROYER                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    UNUM LIFE INSURANCE COMPANY                :   No. 442 EDA 2020
    OF AMERICA AND NEUMANN                     :
    UNIVERSITY                                 :

                Appeal from the Order Entered January 9, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): No. 190509005


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

:MEMORANDUM BY BENDER, P.J.E.:                       FILED: APRIL 16, 2021

        Appellant, Ruth S. Royer, appeals from the trial court’s January 9, 2020

order denying her petition to re-instate her case to active status and granting

Appellee’s, UNUM Life Insurance Company of America (“UNUM”), cross-motion

to enforce the agreed-upon settlement. We affirm in part and reverse in part.

        The trial court summarized the relevant factual and procedural

background as follows:1

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
  Though not pertinent to the issues presented to us on appeal, Ms. Royer
explains that:
        This matter arises from an action for breach of contract, insurance
        bad faith[,] and unjust enrichment brought by [Ms. Royer,] a
        disability insurance policyholder[,] against her long-term disability
J-A01002-21


       On August 13, 2019, [Ms. Royer] and [Appellees, UNUM and
       Neumann, all acting through their respective attorneys,] orally
       agreed to a settlement over the phone. [UNUM] confirmed in
       writing the essential terms of their August 13, 2019 settlement
       agreement[,] which included: (1) the settlement amount; (2) “a
       general release globally, including any and all claims against
       [UNUM] and Neumann[”;] (3) a confidentiality provision; and (4)
       a clause related to tax issues.

       On August 21, 2019, [UNUM] emailed the written settlement
       agreement and release to [Ms. Royer]. On August 27, 2019,
       [UNUM] emailed [Ms. Royer] and suggested that [Ms. Royer]
       request the trial court to cancel the upcoming case management
       conference[,] to which [Ms. Royer] replied, “No problem.” On
       August 28, 2019, [Ms. Royer] filed a letter with the trial court
       requesting “that [the] [c]ase [m]anagement [c]onference be
       cancel[l]ed while [the parties] finalize the resolution of the claim”
       because “the parties have reached an amicable resolution.” At
       [Ms. Royer’s] request, the trial court cancel[l]ed the case
       management conference. On August 28 and 29, 2019, the parties
       made additional changes to the written settlement agreement. 2
       On August 29, 2019, after making these changes, [UNUM]
       emailed the revised written settlement agreement to [Ms. Royer]
       for [her] to sign.
          2
            Although it is unclear as to what “additional questions and
          issues” were discussed over the phone, the essential
          elements of the settlement agreement were agreed to
          during the August 13, 2019 phone call between counsel.

       On September 12, 2019, [Ms. Royer] raised — for the first time
       — an additional issue regarding the method of disbursement of
       the settlement funds, specifically: (1) whether UNUM is “willing to
       fund a structured settlement and sign all the appropriate
____________________________________________


       insurance carrier[, UNUM]. In addition to UNUM, [Ms.] Royer has
       sued her former employer[ — Appellee,] Neumann University[
       (“Neumann”) —] for its role in failing to properly oversee the
       provision of a contractually[-]mandated benefit to her pursuant to
       their employment relationship.

Ms. Royer’s Brief at 5 (internal citations omitted).




                                           -2-
J-A01002-21


       documentation     (specifically a Non-Qualified  Assignment
       Document)?” and (2) whether UNUM is “willing to work with a
       Barbados[-]domiciled assignment company?” [UNUM] replied,
       “[M]y client can make a check payable to whomever your client
       instructs. Beyond that[,] it is up to her to make whatever
       arrangement she wishes.”[2]

       On November 5, 2019, [Ms. Royer] filed a [p]etition to [r]e-
       [i]nstate this [m]atter to [a]ctive [s]tatus…. On November 19,
       2019, [UNUM] filed an answer in opposition to the [p]etition as
       well as [a c]ross-[m]otion to [e]nforce [the settlement
       agreement].[3] On January [9], 20[20], the trial court denied [Ms.
       Royer’s p]etition and granted [UNUM’s c]ross-[m]otion to
       [e]nforce [the s]ettlement [a]greement….

Trial Court Opinion (“TCO”), 3/16/20, at 1-3 (some brackets added; internal

citations and footnote omitted).

       In the trial court’s January 9, 2020 order denying Ms. Royer’s petition

and granting UNUM’s cross-motion to enforce, the trial court additionally

stated that:
       The [c]ourt deems the August 29, 2019 Settlement Agreement
       effective and enforceable. [Ms. Royer] shall sign the August 29,
       2019 Settlement Agreement within 10 days from the date of entry
       of this order. If [Ms. Royer] fails to sign the August 29, 2019
       Settlement Agreement within 10 days from the date of entry of
       this order, then upon [UNUM’s] payment of the funds referenced
       in the August 29, 2019 Settlement Agreement into the [c]ourt’s
       escrow account, the Office of Judicial Records shall mark the case
       settled, discontinued, and ended. Any escrow funds shall be
       released only by further application to the [c]ourt.
____________________________________________


2
  We also note that, on September 13, 2019, the trial court entered on the
docket a “Trial Work Sheet[,]” which indicated that the case was “[s]ettled
prior to assignment for trial[.]” Trial Work Sheet, 9/13/19, at 1.

3
  The docket also notes that a hearing on Ms. Royer’s petition occurred on
January 2, 2020.




                                           -3-
J-A01002-21



Order, 1/9/20, at 1 (unnumbered; single page).4

       In reaching its decision to enforce the settlement agreement, the trial

court reasoned that, “during the[ parties’] August 13, 2019 phone call, [they]

agreed on the essential terms of the settlement agreement[,] including[:] (1)

the settlement amount, (2) release of claims ‘globally, all claims against

[UNUM] and against Neumann…,’ (3) a confidentiality provision, and (4) a

clause related to tax issues.” TCO at 3. It also determined that “the parties

intended those essential terms to be binding[,]” noting that their actions

between August 13, 2019 and August 29, 2019 “confirmed that they had

reached a final settlement of [Ms. Royer’s] claims and agreed to be bound by

that settlement agreement.” Id. at 3, 4. In addition, the trial court discerned

that “[t]he fact that [Ms. Royer] may have later changed her mind or desired

to revoke her acceptance of the essential terms of the settlement agreement

is ineffective to invalidate the parties’ settlement agreement.” Id. (citation

omitted).

       On January 19, 2020, Ms. Royer filed a timely notice of appeal from the

trial court’s January 9, 2020 order. The trial court did not order her to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal, and

she did not do so. The trial court subsequently issued a Rule 1925(a) opinion.

       Presently, Ms. Royer raises three issues for our review:


____________________________________________


4
  The docket reflects that UNUM deposited funds into the court’s escrow
account on February 6, 2020.

                                           -4-
J-A01002-21


      [1.] Did the trial court commit an error of law by granting UNUM’s
      cross[-]motion to enforce [the] settlement agreement where
      there was no dispute that the oral settlement agreement was
      conditioned on the signing of a formal release agreement, and
      UNUM expressly indicated after the oral settlement agreement
      was reached that it would not pay the proceeds without receiving
      a signed release agreement?

      [2.] Did the trial court commit an error of law by granting UNUM’s
      cross[-]motion to enforce [the] settlement agreement where the
      manner in which the settlement proceeds were to be paid was an
      open consideration that the parties continued to negotiate after
      the oral settlement agreement was reached?

      [3.] Did the trial court commit an error of law when it ordered
      [Ms.] Royer to sign a release agreement that contains terms and
      conditions objected to and not set forth within the scope of the
      oral settlement agreement?

Ms. Royer’s Brief at 4.

                                 First Issue

      In Ms. Royer’s first issue, she argues that the trial court erred by

granting UNUM’s cross-motion to enforce the settlement agreement because

“there was no dispute that the oral settlement agreement was conditioned on

the signing of a formal release agreement, and UNUM expressly indicated after

the oral settlement agreement was reached that it would not pay the proceeds

without receiving a signed release agreement.” Id. at 20 (emphasis omitted).

We disagree with Ms. Royer that the trial court erred in this regard.

      To begin, this Court has explained that:
         The enforceability of settlement agreements is determined
         according to principles of contract law. Because contract
         interpretation is a question of law, this Court is not bound
         by the trial court’s interpretation. Our standard of review
         over questions of law is de novo and to the extent
         necessary, the scope of our review is plenary as [the


                                     -5-
J-A01002-21


        appellate] court may review the entire record in making its
        decision.

     Ragnar Benson, Inc. v. Hempfield Township Mun. Auth., 916
     A.2d 1183, 1188 (Pa. Super. 2007) (citations and quotation marks
     omitted). With respect to factual conclusions, we may reverse the
     trial court only if its findings of fact are predicated on an error of
     law or are unsupported by competent evidence in the record.
     Skurnowicz v. Lucci, 798 A.2d 788, 793 (Pa. Super. 2002)
     (citation omitted).

     The law of this Commonwealth establishes that an agreement to
     settle legal disputes between parties is favored. Compu Forms
     Control Inc. v. Altus Group Inc., … 574 A.2d 618, 624 ([Pa.
     Super.] 1990). There is a strong judicial policy in favor of
     voluntarily settling lawsuits because it reduces the burden on the
     courts and expedites the transfer of money into the hands of a
     complainant. Felix v. Giuseppe Kitchens & Baths, Inc., 848
     A.2d 943, 946 (Pa. Super. 2004). If courts were called on to re-
     evaluate settlement agreements, the judicial policies favoring
     settlements would be deemed useless. Greentree Cinemas Inc.
     v. Hakim, … 432 A.2d 1039, 1041 ([Pa. Super.] 1981).
     Settlement agreements are enforced according to principles of
     contract law. Pulcinello v. Consolidated Rail Corp., 784 A.2d
     122, 124 (Pa. Super. 2001), appeal denied, … 796 A.2d 984 ([Pa.]
     2002). “There is an offer (the settlement figure), acceptance, and
     consideration (in exchange for the plaintiff terminating his lawsuit,
     the defendant will pay the plaintiff the agreed[-]upon sum).”
     Muhammad v. Strassburger, McKenna, Messer, Shilobod
     and Gutnick, … 587 A.2d 1346, 1349 [(Pa. 1991)], cert. denied,
     502 U.S. 867 … (1991).

     Where a settlement agreement contains all of the requisites for a
     valid contract, a court must enforce the terms of the agreement.
     McDonnell v. Ford Motor Co., … 643 A.2d 1102, 1105 ([Pa.
     Super.] 1994), appeal denied, … 652 A.2d 1324 ([Pa.] 1994). This
     is true even if the terms of the agreement are not yet formalized
     in writing. Mazzella v. Koken, … 739 A.2d 531 536 ([Pa.] 1999);
     see Commerce Bank/Pennsylvania v. First Union Nat. Bank,
     911 A.2d 133, 147 (Pa. Super. 2006) (stating “an agreement is
     binding if the parties come to a meeting of the minds on all
     essential terms, even if they expect the agreement to be reduced
     to writing but that formality does not take place[]”). Pursuant to
     well-settled Pennsylvania law, oral agreements to settle are
     enforceable without a writing.        Pulcinello, supra (citing

                                     -6-
J-A01002-21


      Kazanjian v. New England Petroleum Corp., … 480 A.2d 1153,
      1157 ([Pa. Super.] 1984)). An offeree’s power to accept is
      terminated by (1) a counter-offer by the offeree; (2) a lapse of
      time; (3) a revocation by the offeror; or (4) death or incapacity of
      either party. See First Home Savings Bank, FSB v. Nernberg,
      … 648 A.2d 9, 15 ([Pa. Super.] 1994) (citing Restatement
      (Second) of Contracts § 36 (1981)), appeal denied, … 657 A.2d
      491 ([Pa.] 1995). However, “[o]nce the offeree has exercised his
      power to create a contract by accepting the offer, a purported
      revocation is ineffective as such.” Restatement (Second) of
      Contracts § 42, Comment c. (1981).

Mastroni-Mucker v. Allstate Ins. Co., 976 A.2d 510, 517-18 (Pa. Super.

2009).

      Ms. Royer claims that “[t]he August 13, 2019 oral settlement agreement

is not binding as a matter of law because there is no dispute that settlement

was conditioned on the signing of a formal release.” Ms. Royer’s Brief at 20.

Specifically, she says that UNUM conceded in its response to her petition that

(1) it “will not pay the proposed settlement without receiving a signed release

agreement and the return of the original policies of insurance,” and (2) that

“[a]ll parties were aware at the time of the oral settlement that a formal

settlement agreement and release would be executed.” Id.; see also id. at

21-22. She also asserts that the August 13, 2019 oral settlement agreement

is not binding because “UNUM’s proposed release agreement contains six …

pages of text that includes topics not discussed at the time of the August 13,

2019 telephone call and not referenced within the six … line follow-up email,

including: damages in the event of a breach of confidentiality, indemnification

and hold harmless terms and conditions, acknowledgement of return of

certificates of coverage, and non-disparagement.”       Id. at 22-23 (citation


                                     -7-
J-A01002-21



omitted). Ms. Royer states that, “[i]n light of this evidence[,] the trial court

erred by failing to find that settlement was conditioned on the signing of a

formal release.” Id. at 23.

      We reject Ms. Royer’s contention that the parties’ settlement was

conditioned on the signing of a formal release.     Regarding oral settlement

agreements, this Court has stated:
         Where the parties have agreed on the essential terms of a
         contract, the fact that they intend to formalize their
         agreement in writing but have not yet done so does not
         prevent enforcement of such agreement. Even the inability
         of the parties to an oral agreement to reduce such
         agreement to writing after several attempts does not
         necessarily preclude a finding that the oral agreement was
         enforceable.

         When there exists conflicting evidence as to whether the
         parties intended that a particular writing would constitute a
         complete expression of their agreement, the parties’ intent
         is a question to be resolved by the finder of fact[.] We will
         not reverse such finding unless it is unsupported by the
         evidence, or unless the fact finder has clearly abused its
         discretion or committed an error of law. In reviewing such
         finding, we are mindful that it is understandable that when,
         after a prolonged period of negotiations, parties appear to
         reach agreement on the essential terms of an important
         transaction, one of them might believe that a contract had
         been made. However, before preliminary negotiations ripen
         into contractual obligations, there must be manifested
         mutual assent to the terms of a bargain.

         If all of the material terms of a bargain are agreed upon, the
         settlement agreement will be enforced. If, however, there
         exist ambiguities and undetermined matters which render a
         settlement agreement impossible to understand and
         enforce, such an agreement must be set aside.

      “As a general rule, signatures are not required unless such signing
      is expressly required by law or by the intent of the parties.”
      Shovel Transfer & Storage, Inc. v. Pennsylvania Liquor

                                     -8-
J-A01002-21


        Control Bd., … 739 A.2d 133, 136 ([Pa.] 1999). For instance, in
        Franklin Interiors v. Wall of Fame Management Co., … 511
        A.2d 761 ([Pa.] 1986), the contract at issue expressly stated that
        “this document does not become a contract until approved by an
        officer of Franklin Interiors.” Id. at 762. Our Supreme Court held
        that the contract was not enforceable because there was no
        evidence that an officer of Franklin Interiors ever approved or
        signed the contract. Id.; see also InfoComp, Inc. v. Electra
        Prods., 109 F.3d 902 ([3d Cir.] 1997) (alleged agreement was
        unenforceable when it stated that it would not be deemed
        “accepted” until it was signed by an authorized officer or manager,
        and no signature was ever forthcoming).

        In contrast, in Shovel Transfer, the parties agreed to all material
        terms of a contract and apparently intended to sign the contract,
        but one of the parties ultimately refused to sign it. Our Supreme
        Court held that the agreement was enforceable, even in the
        absence of all signatures, because the parties did not expressly
        intend the agreement to be conditioned on signatures. Shovel
        Transfer, 739 A.2d at 138-[]39.

Commerce Bank/Pennsylvania v. First Union Nat. Bank, 911 A.2d 133,

145-46 (Pa. Super. 2006) (some citations and footnote omitted).

        As Appellees point out, “UNUM’s counsel’s email memorializing the

conversation that led to settlement did not include a term that expressly

required a signed settlement agreement and release as a precondition to

forming a contract.” Appellees’ Brief at 16 (emphasis in original; citations

omitted).5 They also observe that Ms. Royer “clearly manifested her assent

to the oral contract by her conduct — informing the court that the matter was

amicably resolved.” Id. (citation omitted). Appellees detail that:
        General principles of contract interpretation govern whether
        litigants entered into a binding settlement agreement. The
        elements necessary to give rise to an enforceable contract are an
        offer, an acceptance, and consideration. The August 13, 2019
____________________________________________


5
    UNUM and Neumann filed a joint brief.

                                           -9-
J-A01002-21


     Settlement Agreement contains each element. … In turn, [Ms.]
     Royer would not pursue her lawsuit further. By email sent on the
     same day as the phone call, U[NUM]’s counsel memorialized the
     agreement and stated his intent to reduce the agreement to a
     writing. [Ms.] Royer did not object to U[NUM]’s counsel’s recital
     of the terms or ask for any additions or clarifications. [UNUM’s]
     counsel then drafted a settlement agreement and release and
     provided it to [Ms.] Royer’s counsel on August 21, 2019.

     These facts demonstrate that the [p]arties agreed to all material
     terms to settle this case. Those terms, as they are required to be,
     were reasonably certain so that they provide a basis for
     determining the existence of a breach and for giving an
     appropriate remedy. That is all that is required to form a contract.

     Furthermore, [Ms.] Royer manifested her assent to the agreement
     when her counsel represented to the [c]ourt that the [p]arties had
     reached an agreement. As the deadline for the [p]arties to submit
     their   [c]ourt-mandated       case  management       memoranda
     approached, [Ms.] Royer’s counsel had had an opportunity to read
     and review U[NUM’s] counsel’s email memorializing the material
     elements of their agreement and the proposed settlement and
     release. With that information at hand, [Ms.] Royer’s counsel
     responded, “No Problem[,]” and offered to write the letter
     informing the [c]ourt … about the settlement. And he did. The
     next day, [Ms.] Royer’s counsel represented to the [c]ourt, “the
     parties have reached an amicable resolution….” Relying on that
     representation, the [c]ourt cancelled the conference[,] and on
     September 13, 2019[,] docketed a Trial Work[ S]heet that
     reflected the [p]arties’ settlement.

Id. at 10-12 (internal citations and emphasis omitted).

     Moreover, regarding the concessions Ms. Royer purports UNUM made

and the additional terms contained in the proposed release, Appellees

persuasively respond that:
     To undermine the viability of the agreement, [Ms.] Royer contends
     U[NUM] conceded in its [r]esponse to [Ms.] Royer’s [p]etition to
     [r]e-open that “U[NUM] submitted a proposed agreement to [Ms.
     Royer] that specifically requires the receipt of a fully[-]executed
     copy of the release agreement and the return of the original
     policies of insurance issued by U[NUM] before U[NUM] will pay the


                                    - 10 -
J-A01002-21


       settlement amount.” However, U[NUM] denied that allegation as
       stated. Further, U[NUM] set forth the terms o[f] the [a]greement
       earlier in its response and never stated that a signed release was
       required to settle this matter.[6]

       Similarly, the fact that U[NUM’s] proposed release included
       additional terms such as a non-disparagement clause or
       acknowledgments of return of certificates of coverage does not
       defeat the agreement that the [p]arties reached. To form a valid
       contract, the parties must agree to all material terms. The fact
       that contracting parties leave additional non-essential terms for a
       later date does not destroy the viability of the contract. Because
       Pennsylvania law recognizes that the parties may have some Is to
       dot and Ts to cross when they reach an oral settlement,
       Pennsylvania does not require each non-material term to be
       agreed to at the time the oral contract is formed.

Id. at 16-17 (internal citations omitted).           We concur with Appellees.   The

parties agreed to the essential terms of the settlement agreement on August

13, 2019. The fact that the parties intended to formalize those terms in a

writing does not mean that the settlement was conditioned on the signing of

a formal release and agreement.                Moreover, there is sufficient evidence

____________________________________________


6
  See, e.g., UNUM’s Response to Ms. Royer’s Petition to Re-instate the Matter
to Active Status and Cross-Motion to Enforce the Agreed-Upon Settlement,
11/19/19, at ¶ 5 (“On August 13th, the parties reached a settlement of this
case. … The parties specifically discussed and agreed to the following terms:
1) U[NUM] would pay [Ms. Royer] the amount proposed … at mediation; 2)
[Ms. Royer] would release all claims against U[NUM] and Neumann[]; 3),
confidentiality; and 4) U[NUM] was making no representations as to tax
consequences.”); id. at ¶ 9 (“On August 13th, [c]ounsel for [Ms. Royer] and
[c]ounsel for U[NUM] agreed to the terms, outlined in Paragraph 5 of this
[m]otion — settlement amount, scope of release and parties released,
confidentiality, and no representations by U[NUM] as to tax consequences.
[Ms. Royer] raised no issue on August 13, 2019 about wanting to have a side
agreement for payments over time with a foreign financing company; indeed
that would have been contrary to the agreed[-]upon term that U[NUM] was
making no representations as to tax consequences. There were no terms or
conditions discussed but left open for later discussion.”).

                                          - 11 -
J-A01002-21



supporting that Ms. Royer intended to be bound by the August 13, 2019 oral

agreement, namely, by representing to the trial court that the parties had

“reached an amicable resolution….”      See Petition to Re-Instate to Active

Status, 11/5/19, at Exhibit A. Thus, no relief is due on this basis.

                                Second Issue

      In Ms. Royer’s second issue, she avers that the trial court erred by

granting UNUM’s cross-motion to enforce the settlement agreement “where

the manner in which the settlement proceeds were to be paid was an open

consideration that the parties continued to negotiate after the oral settlement

agreement was reached.” Ms. Royer’s Brief at 29 (emphasis omitted). Ms.

Royer says that, “[i]n addition to the requirement of a formal settlement

agreement being reached, there were ambiguities in the informal settlement

agreement in the nature of how the settlement funds were to be paid.” Id.

She states that “[t]he ability to place the settlement proceeds in a settlement

structure is a material term of settlement to [her,]” and insists that “UNUM

was aware of this ambiguity since the oral settlement was reached as there

are numerous references in the communications between counsel as to how

the proceeds should be paid.” Id. at 29, 30. Therefore, Ms. Royer asserts

that, because of this ambiguity, the “parties never agreed to terms essential

to the formation of a binding agreement.” Id. at 34.

      Appellees counter that,
      [n]ow, [Ms.] Royer claims the “ability to place the settlement
      proceeds in a settlement structure is a material term of settlement
      to [her].” [Ms.] Royer might feel that way now, but it was not


                                    - 12 -
J-A01002-21


      until a month after the [p]arties reached a settlement agreement
      that [Ms.] Royer’s counsel[,] at her settlement structure agent’s
      request[,] raised the issue with U[NUM]’s counsel: “To help my
      client choose the best product for her, the settlement structure
      agent we are working with at Sage Settlements has asked me to
      pose the following questions to U[NUM]….” Because [Ms.] Royer
      accepted the offer made by U[NUM] and Neumann, she cannot
      revoke that acceptance by later demanding new terms. But that
      is exactly what [Ms.] Royer has asked this Court to find.

      In [her] brief, [Ms.] Royer asserts that her counsel first advised
      U[NUM] that she wanted to structure the settlement proceeds on
      August 29, 2019. U[NUM] and Neumann dispute this contention.
      [Ms.] Royer first attempted to inject new terms two weeks later
      on September 12, 2019[,] when her counsel emailed U[NUM]’s
      counsel regarding the disbursement of funds, specifically whether
      U[NUM] would fund a structured settlement and sign the
      necessary documents as well as whether it would work with a
      Barbados-domiciled assignment company. But here the dates do
      not matter. Even if [Ms.] Royer is correct, she was too late.

      As [the trial court] correctly found, the [p]arties reached their
      agreement on August 13, 2019. This was still more than two
      weeks before [Ms.] Royer now claims to have first mentioned the
      new terms. [Ms.] Royer’s counsel’s representation to the [c]ourt
      that the [p]arties [had] settled occurred on August 28, 20[19], a
      day before [Ms.] Royer purportedly mentioned the new terms. At
      that point, the [c]ontract had already been formed.

      [Ms.] Royer also points to the fact that U[NUM]’s willingness to
      issue two settlement checks or to add whatever payee [Ms.] Royer
      instructs somehow evidences that there was an ambiguity that
      prevented the formation of the contract. It does not. Rather,
      U[NUM] stood ready on August 13th to pay who ever [Ms.] Royer
      instructed [it] to pay. That U[NUM] was willing to make the check
      payable as instructed does not mean it was willing to sign
      additional agreements and paperwork to facilitate a structured
      settlement. If that was a material term to [Ms.] Royer, she
      needed to bring it up at the time the agreement was reached and
      not weeks later.

Appellees’ Brief at 12-14 (internal citations and footnote omitted).




                                    - 13 -
J-A01002-21



      We find Appellees’ analysis persuasive. We also find distinguishable the

case Ms. Royer relies on in support of her argument, Krebs v. United

Refining Co. of Pennsylvania, 893 A.2d 776 (Pa. Super. 2006). In Krebs,

this Court determined that the parties never reached a meeting of the minds,

as “the extent of the release to be given in exchange for a settlement figure

was never agreed upon[.]” Id. at 785. Furthermore, in that case, “the parties

had explicitly agreed that the settlement must be in writing to be

enforceable[,]” and had failed to complete a written settlement agreement.

Id.   Here, in contrast, the parties agreed to a global release for a certain

amount of money and did not expressly require the settlement agreement to

be in writing to be effective. And, further, as Appellees discuss supra, the

evidence supports that Ms. Royer did not raise the issue of settlement

structure until weeks after the oral agreement had been reached, which

undermines her argument that settlement structure was a material term of

the agreement. Accordingly, Ms. Royer’s second issue is meritless.

                                 Third Issue

      In Ms. Royer’s third issue, she claims that the trial court erred “when it

ordered [Ms.] Royer to sign a release agreement that contains terms and

conditions objected to and not set forth within the scope of the oral settlement

agreement.” Ms. Royer’s Brief at 35 (emphasis omitted). Specifically, she

says that “UNUM’s proposed release contains terms and conditions that were

not part of the oral settlement agreement such as damages in the event of a

breach of confidentiality, indemnification and hold harmless terms and

                                     - 14 -
J-A01002-21



conditions, acknowledgment of return of certificates of coverage, and non-

disparagement.” Id. at 37.7

       In support of this argument, Ms. Royer directs our attention to Wolf v.

Consolidated Rail Corp., 840 A.2d 1004 (Pa. Super. 2003). In Wolf, Wolf

filed a complaint against his employer, seeking damages for injuries resulting

from his employment. Id. at 1005. After jury selection but prior to the start

of trial, the parties entered into an oral settlement agreement placed on the

record before the trial judge, which addressed only the amounts and schedule

of compensation that Wolf would receive from an annuity that provides

periodic payments to Wolf. Id. The settlement agreement was “silent as to

the execution or terms of any release.”            Id. at 1005-06.    The employer

subsequently sent a release to Wolf, which he refused to sign. Id. at 1006.

The employer filed a motion to enforce the settlement, and the trial court

granted it and dismissed the case with prejudice.            Id.     In granting the

employer’s motion to enforce the settlement, the trial court directed Wolf to

execute the release. Id. Wolf filed a timely appeal, complaining that the trial

court erred in instructing him to execute the release, which discharged the
____________________________________________


7
  Appellees’ contend that Ms. Royer waived this issue by failing to raise it
before the trial court. See Appellees’ Brief at 20-21. However, we deem it
sufficiently preserved for our review. Ms. Royer argued below that the trial
court “cannot force [her] to sign UNUM’s proposed release” as it “contains
terms and conditions that were not part of the oral settlement agreement” in
her memorandum in support of her petition to re-instate the case to active
status. Ms. Royer’s Memorandum of Law in Support of the Petition to Re-
Instate Case to Active Status, 11/5/19, at 20, 21 (unnecessary capitalization
and emphasis omitted); see also Ms. Royer’s Reply Brief at 1 (arguing that
she preserved this issue below).

                                          - 15 -
J-A01002-21



employer “from liability for all claims ‘known and unknown,’ whether related

to the present injury or not[,]” and from “financial responsibility in the event

that the issuer of the annuity is unable or unwilling to satisfy the terms of the

settlement agreement.”     Id. Upon review, this Court affirmed in part and

reversed in part, explaining:
      In this case, though Wolf refused to sign the release tendered by
      [his employer], it was not because he had changed his mind about
      the amount of money he had agreed to accept. Instead, Wolf
      balked at signing the release because [his employer] sought to
      make the in-court settlement agreement hinge upon the execution
      of a release that contained terms that were not a part of that
      agreement. Such a result flies in the face of basic contract law.
      See Johnston v. Johnston, … 499 A.2d 1074, 1078 ([Pa. Super.]
      1985) (trial court could not compel parties to sign written contract
      that contained terms not included in settlement agreement placed
      on the record during trial).

      The trial court correctly determined that the verbal settlement
      agreement as to amount was proper and enforceable on its own
      terms, despite the absence of a formality such as a release.
      However, the court erred when it directed Wolf to sign the
      proffered release. If [his employer] wanted additional conditions
      on its agreement to settle — such as [Wolf’s] signature on a broad
      general release — it should have made those terms explicit at the
      time it entered into the settlement agreement. As we stated in
      Pulcinello…:

         Here we find the settlement agreement entered into by the
         parties expressed the intention to settle the case and was
         valid and binding despite the absence of any writing or
         formality. The signing of the release was not made a
         condition of the settlement and the tender of a release did
         not reopen the agreement or make its execution a condition
         to the settlement itself. Thus we find the agreement
         entered into by the parties to be final and binding despite
         the absence of the written, signed release.

      Pulcinello, [784 A.2d] at 125. Here, the agreement entered on
      the record is indeed enforceable; the release terms, however,
      were not made part of that agreement.

                                     - 16 -
J-A01002-21


       Pulcinello does not stand for the proposition that a settling
       plaintiff who has agreed to an amount and terms of payment,
       must also agree to terms of a release he never had the opportunity
       to negotiate. The court in Pulcinello simply decided that once a
       plaintiff agrees to settle a case for a certain amount, he cannot
       change his mind about that settlement amount and thus refuse to
       sign a release. Though we agree with the trial court that the
       settlement agreement in this case is enforceable, we hold the trial
       court erred when it ordered [Wolf] to sign a release, the terms of
       which he did not approve.

Wolf, 840 A.2d at 1007 (internal citation omitted; emphasis in original).

       Like the trial court in Wolf, Ms. Royer claims that the trial court in the

case sub judice erred in forcing her to sign UNUM’s release because it contains

terms and conditions that were not part of the oral settlement agreement.

Based on the rationale of Wolf, we agree with Ms. Royer. The trial court could

enforce the August 13, 2019 oral settlement agreement between the parties;

however, it could not order Ms. Royer to sign a release which contained terms

and conditions that she did not accept.8           In the August 13, 2019 oral

____________________________________________


8
  Appellees make no attempt to distinguish Wolf, and do not even mention it
in their brief. Instead, they argue that Ms. Royer agreed to the August 29,
2019 proposed release because, “when [Ms.] Royer alerted the [c]ourt to the
settlement[ on August 28, 2019], her counsel had in his possession a copy of
the proposed settlement and release.” Appellees’ Brief at 21. We do not view
Ms. Royer’s representations to the court on August 28, 2019, as assent to the
terms and conditions set forth in the August 29, 2019 proposed release. First,
in Ms. Royer’s letter to the trial court, she stated that “the parties have
reached an amicable resolution that is in the process of being completed. I
respectfully request that the [c]ase [m]anagement [c]onference be cancelled
while we finalize the resolution of the claim.” See Petition to Re-Instate to
Active Status, 11/5/19, at Exhibit A. Thus, Ms. Royer did not inform the court
that she agreed to the terms and conditions in the proposed release, but rather
indicated to it the opposite — that is, she and Appellees were still finalizing
the non-material terms and details. Second, the proposed release was clearly



                                          - 17 -
J-A01002-21



settlement agreement, the parties only agreed to the settlement amount, the

scope    of   release   and    parties released,   confidentiality,   and that   no

representations as to any tax consequences were made. Therefore, like the

trial court in Wolf, the trial court here erred when it ordered Ms. Royer to sign

a written release that was not consistent with the agreement made by the

parties. Id. at 1008. Further, if UNUM wanted Ms. Royer to sign the release,

it should have made that a condition of settlement. Accordingly, we affirm

the trial court’s conclusion that the August 13, 2019 oral settlement

agreement is enforceable, but reverse its decision to the extent that the trial

court required Ms. Royer to sign UNUM’s August 29, 2019 proposed release.

        Order affirmed in part and reversed in part.             Case remanded.

Jurisdiction relinquished.

        Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/16/21

____________________________________________


not completed on August 28, 2019, as the parties proceeded to revise it the
next day. Consequently, we reject Appellees’ argument that Ms. Royer is
bound by the August 29, 2019 proposed release merely because she had a
copy of an earlier version of it when she informed the trial court that the case
was settled.

                                          - 18 -